

SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT


THIS SERIES B CONVERTIBLE PREFERRED STOCK PURCHASE AGREEMENT (this “Agreement”)
is made and entered into as of January __, 2007 between MPLC, Inc., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), and the purchasers listed on Schedule 1 hereto (the “Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to each Purchaser and each Purchaser desires
to acquire from the Company that number of shares of the Company’s Series B
Convertible Preferred Stock, $0.10 par value per share (the “Series B Preferred
Stock”), as is indicated on Schedule 1 hereto opposite such Purchaser’s name,
(which aggregate amount for all Purchasers together shall be up to six hundred
fifty (650) shares, with a Stated Value of Ten Thousand dollars ($10,000) per
share, for an aggregate purchase price of up to Six Million Five Hundred
Thousand dollars ($6,500,000).
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and each Purchaser agree as follows:
 
 
ARTICLE I
CERTAIN DEFINITIONS
 
1.1    Certain Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.


“Agreement” shall have the meaning set forth in the introductory paragraph of
this Agreement.


“Business Day” means any day except Saturday, Sunday and any day which shall be
a legal holiday or a day on which banking institutions in the State of New York
are authorized or required by law or other government actions to close.
 
“Certificate of Designation” means the Certificate of Designation, Preferences
and Rights of Series B Convertible Preferred Stock of the Company annexed as
Exhibit A hereto.
 
“Closing” shall have the meaning set forth in Section 2.2(a).
 

--------------------------------------------------------------------------------




“Closing Date” shall have the meaning set forth in Section 2.2(a). 


“Company” shall have the meaning set forth in the introductory paragraph.


“Company SEC Reports” shall have the meaning set forth in Section 3.1(f) hereof.
 
“Escrow Agreement” means the Escrow Deposit Agreement, dated as of the date
hereof, by and among the Company, Sanders Morris Harris, having an address at
527 Madison Avenue, 14th Floor, New York, NY 10022, and Signature Bank (the
“Escrow Agent”), a New York State chartered bank, having an office at 261
Madison Avenue, New York, NY 10016.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Execution Date” means the date of this Agreement first written above.
 
“Per Share Consideration” shall have the meaning set forth in Section 2.1(b)
hereof.


“Person” means an individual or a corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.


“Preferred Stock” means shares now or hereafter authorized of the class of
preferred stock, $0.10 par value per share, of the Company.


“Purchase Price” shall have the meaning set forth in Section 2.1(b).


“Purchaser” shall have the meaning set forth in the introductory paragraph.
 
“SEC” means the Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended.


“Series A Preferred Stock” shall have the meaning set forth in Section 5.2(a)
hereof.


“Series B Preferred Stock” shall have the meaning set forth in the recital.


“Shares” shall have the meaning set forth in Section 2.1(a).


“Transaction Documents” means this Agreement and all exhibits and schedules
hereto and all other documents, instruments and writings required pursuant to
this Agreement.
 
2

--------------------------------------------------------------------------------


 
ARTICLE II

PURCHASE AND SALE OF CONVERTIBLE PREFERRED SHARES
2.1    Purchase and Sale; Purchase Price.
 
(a)    Subject to the terms and conditions set forth herein, the Company shall
issue and sell and the Purchasers shall purchase that number of shares of the
Series B Preferred Stock as is indicated on Schedule 1 hereto opposite such
Purchaser’s name (the “Shares”). The Series B Preferred Stock shall have the
respective rights, preferences and privileges as set forth in the Certificate of
Designation to be filed by the Company with the Secretary of State of the State
of Delaware on or before the Execution Date.
 
(b)    The purchase price for each Share shall be Ten Thousand dollars ($10,000)
(the “Per Share Consideration”). The Per Share Consideration multiplied by the
number of Shares to be purchased by each Purchaser is referred to as such
Purchaser’s “Purchase Price.” The aggregate purchase price for all of the Shares
purchased under this Agreement is referred to as the “Aggregate Purchase Price.”
 
2.2    The Closing.
 
(a)    On the Execution Date, each Purchaser shall deliver such Purchaser’s
Price to the Escrow Agent to be held by the Escrow Agent in accordance with the
terms of the Escrow Agreement.


(b)    The Closing of the purchase and sale of the Shares (the “Closing”) shall
take place on or about the closing of the contemplated exchange by and among the
Company, New Motion, Inc. and the stockholders of New Motion, Inc. (as
previously announced by the Company (the “Closing Date”), at which time the
Aggregate Purchase Price will be released to the Company pursuant to and in
accordance with terms of the Escrow Agreement. At any time and from time to time
after the date hereof, the Parties shall duly execute, acknowledge and deliver
all such further assignments, conveyances, instruments and documents, and shall
take such other action consistent with the terms of this Agreement to carry out
the transactions contemplated by this Agreement.
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
 
3.1    Representations, Warranties and Agreements of the Company. The Company
hereby makes the following representations and warranties to the Purchasers, all
of which shall survive the Closing:
 
(a)    Organization and Qualification. The Company is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company has no subsidiaries. The Company is duly qualified to do business and is
in good standing in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have a material adverse effect on
the results of operations, assets, prospects, or financial condition of the
Company, taken as a whole.
 
3

--------------------------------------------------------------------------------


 
(b)    Authorization, Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby and by each other Transaction Document and to otherwise carry out its
obligations hereunder and thereunder. The execution and delivery of this
Agreement and each of the other Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby has been
duly authorized by all necessary action on the part of the Company. Each of this
Agreement and each of the other Transaction Documents has been or will be duly
executed by the Company and when delivered in accordance with the terms hereof
or thereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(c)    Issuance of Securities. The Shares have been duly and validly authorized
for issuance, offer and sale pursuant to this Agreement and, when issued and
delivered as provided hereunder against payment in accordance with the terms
hereof, shall be valid and binding obligations of the Company enforceable in
accordance with their respective terms. When issued in accordance with the terms
hereof, the Shares will be duly authorized, validly issued, fully paid and
non-assessable.
 
(d)    No Conflicts. The execution, delivery and performance of this Agreement
and the other Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, to the best
knowledge of the Company, do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or bylaws (each as amended through
the date hereof) or (ii) be subject to obtaining any consents, conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including, but not limited to, those of other countries and the federal
and state securities laws and regulations), or by which any property or asset of
the Company is bound or affected. The business of the Company is not being
conducted in violation of any law, ordinance or regulation of any governmental
authority.
 
(e)    Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local or other governmental authority
or other Person in connection with the execution, delivery and performance by
the Company of this Agreement and each of the other Transaction Documents,
except for  the filing of the Certificate of Designation with respect to the
Series B Preferred Stock with the Secretary of State of the State of Delaware,
which filing shall be effected on or before the Execution Date.
 
4

--------------------------------------------------------------------------------


 
(f)    SEC Compliance; Financial Statements. 
 
(1)    Since January 1, 2006, the Company has filed all required forms, reports
and documents with the SEC required to be filed by it pursuant to the federal
securities laws and the SEC rules and regulations thereunder (the “Company SEC
Reports”), all of which have complied as of their respective filing dates in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act, and the rules and regulations promulgated thereunder. None of such
forms, reports or documents, at the time filed (and, if amended or superseded by
a filing prior to the date of this Agreement, then on the date of such filing
and as so amended or superseded), contained any untrue statement of a material
fact or omitted to state any material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. Except to the extent set forth in
this Section 3.1(f), the Company makes no representation or warranty whatsoever
concerning the Company SEC Reports as of any other time other than the time they
were filed.
 
(2)    Each set of financial statements (including, in each case, any related
notes thereto) contained in Company SEC Reports complied or will comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, was or will be prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, do not contain footnotes as permitted by Form 10-Q
of the Exchange Act) and each fairly presents or will fairly present in all
material respects the financial position of the Company at the respective dates
thereof and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were, are or
will be subject to normal adjustments which were not or are not expected to have
a material adverse effect on the Company taken as a whole.


3.2    Representations and Warranties of the Purchasers. Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows:
 
(a)    Authority. Such Purchaser has the requisite power and authority to enter
into and to consummate the transactions contemplated hereby and by the other
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The acquisition of the Shares to be purchased by such Purchaser
hereunder has been duly authorized by all necessary action on the part of such
Purchaser. This Agreement has been duly executed and delivered by such Purchaser
and constitutes the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to, or affecting generally
the enforcement of, creditors rights and remedies or by other general principles
of equity.
 
(b)    Investment Intent. Such Purchaser is acquiring the Shares to be purchased
by it hereunder, and will acquire the Shares for its own account for investment
purposes only and not with a view to or for distributing or reselling such
Shares, or any part thereof or interest therein, without prejudice, however, to
such Purchaser’s right, subject to the provisions of this Agreement, at all
times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws.
 
5

--------------------------------------------------------------------------------


 
(c)    Experience of Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of an investment in the Shares to be acquired by it hereunder, and has so
evaluated the merits and risks of such investment.
 
(d)    Ability of Purchaser to Bear Risk of Investment. Such Purchaser is able
to bear the economic risk of an investment in the Shares to be acquired by it
hereunder and, at the pre-sent time, is able to afford a complete loss of such
investment.
 
(e)    Access to Information. Such Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the Shares offered hereunder and the merits and risks of
investing in such securities; (ii) access to information about the Company and
the Company’s financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment in
the Shares; and (iii) the opportunity to obtain such additional information
which the Company possesses or can acquire without unreasonable effort or
expense that is necessary to make an informed investment decision with respect
to the investment and to verify the accuracy and completeness of the information
that it has received about the Company.
 
(f)    Reliance. Such Purchaser understands and acknowledges that (i) the Shares
that are being offered and sold to it hereunder are being offered and sold
without registration under the Securities Act in a private placement that is
exempt from the registration provisions of the Securities Act under Section 4(2)
of the Securities Act and (ii) the availability of such exemption depends in
part on, and that the Company will rely upon the accuracy and truthfulness of,
the foregoing representations and such Purchaser hereby consents to such
reliance.
 
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
 
4.1    Manner of Offering. The Shares are being issued pursuant to Section 4(2)
of the Securities Act.
 
4.2    Blue Sky Laws. The Company shall cooperate with the Purchasers in
connection with the exemption from registration of the Shares under the
securities or Blue Sky laws of such jurisdictions as the Purchasers may request;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation where they are not now so
qualified. The Company agrees that it will execute all necessary documents and
pay all necessary state filing or notice fees to enable the Company to sell the
Shares to the Purchasers.
 
4.3    Integration. The Company shall not and shall use its best efforts to
ensure that no Affiliate shall sell, offer for sale or solicit offers to buy or
otherwise negotiate in respect of any security (as defined in Section 2 of the
Securities Act) that would be integrated with the offer or sale of the Shares in
a manner that would require the registration under the Securities Act of the
sale of the Shares to the Purchasers.
 
6

--------------------------------------------------------------------------------


 
ARTICLE V

CLOSING DELIVERIES AND CONDITIONS TO THE CLOSING


5.1    Closing Deliveries. On the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:
 
(a)    this Agreement duly executed by the Company; and
 
(b)    a certificate evidencing a number of shares of Series B Preferred Stock
indicated on Schedule 1 hereto opposite such Purchaser’s name.
 


5.2    Conditions to Closing of the Company. The Company’s obligation to
purchase the Shares at the Closing is subject to the fulfillment or written
waiver as of the Closing Date of the following conditions:
 
(a)    the Company shall have designated one (1) share of Preferred Stock as
“Series A Convertible Preferred Stock,” $0.10 par value per share, (the “Series
A Preferred Stock”), and shall have made all filings with the Secretary of State
of the State of Delaware required to be made by the Company pursuant to the
General Corporation Law of the State of Delaware, as amended, in connection
therewith;
 
(b)    the Company shall enter into a Series A Convertible Preferred Stock
Purchase Agreement for the sale of the Series A Preferred Stock with Trinad
Capital Master Fund, Ltd., an exempt Cayman Islands corporation,
contemporaneously herewith and consummate the transactions contemplated thereby
so that on the Closing Date, one (1) share of Series A Preferred Stock shall be
issued and outstanding;


(c)    the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Purchasers contained herein; and
 
(d)    all obligations, covenants and agreements of the Purchasers required to
be performed at or prior to the Closing Date shall have been performed.
 
5.3    Conditions to Closing of the Purchasers. The respective obligations of
the Purchasers hereunder in connection with the Closing are subject to the
following conditions being met:
 
(a)    the accuracy in all material respects when made and on the Closing Date
of the representations and warranties of the Company contained herein;
 
7

--------------------------------------------------------------------------------


 
(b)    all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;
 
(c)    the delivery by the Company of the items set forth in Section 5.1(a) of
this Agreement; and


(d)    the closing of the acquisition of New Motion, Inc., a Delaware
corporation, by the Company.
 
 
ARTICLE VI
MISCELLANEOUS
 
6.1    Fees and Expenses. Except as set forth in this Agreement, each party
shall pay the fees and expenses of its advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement.
The Company shall pay all stamp and other taxes and duties levied in connection
with the issuance of the Shares pursuant hereto. Each Purchaser shall be
responsible for any taxes payable by the Purchaser that may arise as a result of
the investment hereunder or the transactions contemplated by this Agreement or
any other Transaction Document. The Company shall pay all costs, expenses, fees
and all taxes incident to and in connection with: (a) the issuance and delivery
of the Shares, (b) the exemption from registration of the Shares for offer and
sale to the Purchasers under the securities or Blue Sky laws of the applicable
jurisdictions, (c) the preparation of certificates for the Securities
(including, without limitation, printing and engraving thereof), and (d) all
fees and expenses of counsel and accountants of the Company.
 
6.2    Entire Agreement. This Agreement, together with all of the Exhibits and
Schedules annexed hereto, and any other Transaction Document contain the entire
understanding of the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters. This Agreement shall be deemed to have been drafted and
negotiated by both parties hereto and no presumptions as to interpretation,
construction or enforceability shall be made by or against either party in such
regard.
 
6.3    Notices. Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
upon delivery, when delivered personally or by overnight courier or sent by
facsimile transmission (with written transmission confirmation report) at the
number designated below (if delivered on a Business Day during normal business
hours where such notice is to be received), or the first Business Day following
such delivery (if delivered other than on a Business Day during normal business
hours where such notice is to be received) whichever shall first occur or 48
hours after being deposited in the U.S. mail, as certified or registered mail,
with postage prepaid, addressed to the party to be notified as such party’s
address as set forth below. The addresses for such communications shall be:
 
8

--------------------------------------------------------------------------------


 
 

 
If to the Company:
  MPLC, Inc.       2121 Avenue of the Stars       Suite 1650      
Los Angeles, CA 90067
      Attn: Jay Wolf       Tel: 310-601-2500      
Fax: 310-277-2741
         
With copies to: 
  Kenneth R. Koch, Esq.       Mintz, Levin, Cohn, Ferris, Glovsky and Popeo,
P.C.       666 Third Avenue       New York, New York 10017      
Tel: 212-935-3000
      Fax: 212-983-3115          
If to the Purchasers:
  See Schedule 1 attached hereto

 
or such other address as may be designated hereafter by notice given pursuant to
the terms of this Section 6.3.
 
6.4    Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and the Purchasers holding no less than a majority of the
outstanding Series B Preferred Stock, or, in the case of a waiver, by the party
against whom enforce-ment of any such waiver is sought. No waiver of any default
with respect to any provision, condition or require-ment of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
either party to exercise any right hereunder in any manner impair the exercise
of any such right accruing to it thereafter.
 
6.5    Headings. The headings herein are for convenience only, do not constitute
a part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
6.6    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns. The assignment by a party of this Agreement or any rights hereunder
shall not affect the obligations of such party under this Agreement.
 
6.7    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
 
6.8    Governing Law; Venue; Service of Process. The parties hereto acknowledge
that the transactions contemplated by this Agreement and the exhibits hereto
bear a reasonable relation to the State of New York. The parties hereto agree
that the internal laws of the State of New York shall govern this Agreement and
the exhibits hereto, including, but not limited to, all issues related to usury.
Any action to enforce the terms of this Agreement or any of its exhibits, or any
other Transaction Document shall be brought exclusively in the state and/or
federal courts situated in the County and State of New York. Service of process
in any action by the Purchasers to enforce the terms of this Agreement may be
made by serving a copy of the summons and complaint, in addition to any other
relevant documents, by commercial overnight courier to the Company at its
principal address set forth in this Agreement.
 
9

--------------------------------------------------------------------------------


 
6.9    Survival. The representa-tions and warranties of the Company and the
Purchasers contained in Article III and the agreements and covenants of the
parties contained in Article IV and this Article VI shall survive the Closing.
 
6.10    Counterpart Signatures. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
6.11    Severability. In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefore, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
6.12    Limitation of Remedies. With respect to claims by the Company or any
person acting by or through the Company, or by the Purchasers or any person
acting through the Purchasers, for remedies at law or at equity relating to or
arising out of a breach of this Agreement, liability, if any, shall, in no
event, include loss of profits or incidental, indirect, exemplary, punitive,
special or consequential damages of any kind.
 
[SIGNATURE PAGE FOLLOWS. ]
 
 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first indicated above.
 

       
COMPANY:
 
MPLC, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:   Title:

 
11

--------------------------------------------------------------------------------





       
Name of Purchaser:
 
 

--------------------------------------------------------------------------------

 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
 
Title:

   
 
 
 
Address:  

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
Telephone No.:
 
 

--------------------------------------------------------------------------------

 
Facsimile No.

--------------------------------------------------------------------------------

 
Email Address:
 
 

--------------------------------------------------------------------------------

 
   
   
   
          
 

 
12

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Certificate of Designations


(see attached)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------


 
Schedule 1


Purchaser(s)




NAME AND ADDRESS
OF PURCHASER
PURCHASE
PRICE
NO. OF
SHARES
  Watchung Road Associates, L.P.
  45 Watchung Road
  Short Hills, NJ 07078
  Tel: 973-379-6282
  or 212-495-5200
  Fax: 973-376-2090
$513,168.50
51.316
  Lyrical Opportunity Partners II LP
  405 Park Avenue, 6th Floor
  New York, NY 10022
  Tel: 212-415-6630
  Fax: 212-415-6699
$956,182.40
95.618
  Lyrical Opportunity Partners II Ltd.
  405 Park Avenue, 6th Floor
  New York, NY 10022
  Tel: 212-415-6630
  Fax: 212-415-6699
$1,267,497.60
126.75
  Destar LLC
  2450 Colorado Avenue,
  Suite 100 East Tower
  Santa Monica, CA 90404
  Tel: 310-576-3500
  Fax: 310-576-3512
$3,763,151.50
376.315

 
14

--------------------------------------------------------------------------------


 

